PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Greene et al.
Application No. 16/434,139
Filed: 6 Jun 2019
For: AQUEOUS RINSE AID COMPOSITION FREE OF POLOXAMER TYPE SURFACTANTS
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under 37 CFR 1.78(c) and 37 CFR 1.78(e), filed    April 18, 2022, to accept an unintentionally delayed claim under 35 U.S.C. §§ 119(e) and 120 for the benefit of priority to the prior-filed provisional and nonprovisional applications set forth in the corrected filed ADS filed March 14, 2022.   
	
The petition under 37 CFR 1.78(c) and 37 CFR 1.78(e) is GRANTED.

A petition under 37 CFR 1.78(c) and 1.78(e) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. §§ 119(e) and 120 and 37 CFR §§ 1.78(a)(3) and 1.78(d)(2) of the prior-filed applications, unless previously submitted;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR §§ 1.78(a)(4) and 1.78(d)(3) and the date the claim was filed was unintentional.  The Director may require additional information where there is a question whether the delay was unintentional.


Applicant previously filed a petition under 37 CFR 1.78(c) and 37 CFR 1.78(e) on        December 21, 2022. However, the petition was dismissed in a decision mailed on January 18, 2022. The petition was dismissed because the corrected ADS submitted with the petition was not properly underlined. Applicant filed a renewed petition on March 14, 2022. However, that petition was dismissed in a decision mailed on April 11, 2022. The petition was dismissed because it lacked a signature.

With the instant renewed petition, Applicant has submitted a properly signed petition. The petition fee and a corrected ADS were previously filed.

As such, all the above requirements having been satisfied, the late claim for benefit of priority under 35 U.S.C. § 119(e) and § 120 is accepted as being unintentionally delayed.

Petitioner is advised that this decision grants the petition to accept the unintentionally delayed domestic benefit claim to the prior filed application(s) because the petition requirements of 37 
CFR 1.78(c) and 1.78(e) and the formal requirements for claiming domestic benefit (see MPEP 211.01 et. seq.) have been met.  This acceptance should not be construed as meaning that 
this application is entitled to the benefit of the prior-filed application(s).  Whether a claimed invention in a nonprovisional application is entitled to the benefit of the filing date of a prior-
filed application on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding).  See MPEP 211.05.

A corrected Filing Receipt is enclosed.
 
Any questions concerning this matter may be directed to Attorney Advisor Cliff Congo at (571) 272-3207.  All other inquiries concerning either the examination procedures or status of the application should be directed to the Technology Center.

This application is being forwarded to the Office of Data Management to await Applicant’s submission of the issue fee, in response to the Notice of Allowance mailed February 25, 2022.

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        

Enc:  corrected Filing Receipt